  Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 1 of 20 PageID #:4767




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


LAURA MULLEN, individually and on                )
behalf of others similarly situated,             )
                                                 )
              Plaintiff,                         )
                                                 )
              vs.                                )      Case No. 18 C 1465
                                                 )
GLV, INC., RICK BUTLER, and                      )
CHERYL BUTLER                                    )
                                                 )
              Defendants.                        )


                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Laura Mullen has sued GLV, Inc., a youth volleyball training business, and its

owners and operators, Rick Butler and Cheryl Butler. Mullen alleges that the

defendants concealed Rick Butler's history of sexual abuse of underage girls from her

and other parents who enrolled their children in GLV's programs. The Court granted

Mullen’s motion to certify a class of similarly situated parents, and in February 2019, the

Court approved a class notice with April 19, 2019 as the deadline for class members to

opt out.

       Mullen has moved for sanctions against the defendants for improperly interfering

with the class notice process. Mullen has also moved for sanctions against defendants'

counsel, alleging that she violated her ethical responsibilities by communicating directly

with represented parties and knowingly misrepresenting to the Court her clients' conduct

during the opt-out period. The defendants have separately moved for summary
  Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 2 of 20 PageID #:4768




judgment. The Court is largely granting that motion in a separate opinion. But that

ruling does not render moot the motion for sanctions, which the Court grants for the

reasons stated below.

                                        Background

       GLV is a youth volleyball business that offers coaching, training programs, and

camps; it is known for placing its participants in competitive college sports programs.

Mullen has sued GLV and its owners, Rick and Cheryl Butler, in a class action alleging

fraud, fraudulent concealment, unjust enrichment, and violations of the Illinois Physical

Fitness Services Act and the Illinois Consumer Fraud Act. Mullen alleges that the

defendants wrongfully concealed from parents of GLV's program participants that, in the

1980s, Rick raped and sexually abused several underage women. In this decision, the

Court will refer to the Butlers by their first names for the sake of simplicity.

       In January 2019, the Court certified a plaintiff class consisting of persons who

paid for youth volleyball instruction through GLV’s Sports Performance programs in

Illinois between February 27, 2013 and January 10, 2018. In February 2019, after

getting input from both sides, the Court approved a class notice, which included a brief

description of the case, informed class members about their options to either stay in the

suit or opt out of the class, and explained the legal implications of both options. The

notice also advised that class members choosing to opt out had to do so via mail by

April 19, 2019.

       On March 19, 2019, the class administrator published the class website and

distributed class notices via e-mail. Later that day, Cheryl e-mailed GLV's employees

alerting them that GLV was "starting to get phone calls" about the class action. Pl.'s



                                               2
  Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 3 of 20 PageID #:4769




Mot. for Sanctions, Ex. 3, dkt. no. 141-3, at 4. Cheryl told the employees that "Opt out

is crucial!" and included an excerpt of the opt-out details from the class notice. Id.

       That same day, Troy Gilb, GLV's Vice President of Operations (and one of the

recipients of Cheryl's e-mail), received an e-mail from a recipient of the class

administrator's e-mail notice, asking him about the lawsuit and whether it would affect

the club the following year. Gilb responded shortly thereafter, saying this: "Yes, I am

aware of the lawsuit. For next year our plan is to continue doing what we are doing. If

there is a groundswell of parents that opt out of the lawsuit, which I think will happen,

then it most likely will get dismissed. If you have any questions please let me know."

Id. at 35.

       The next day, March 20, Gilb sent a mass e-mail to class members describing

the suit and implications of opting out. Gilb told the recipients that it was "important that

you understand you are now a part of the lawsuit as a member of the class." Id. at 56.

He stated that "you can choose [to] do nothing and you will remain as a member of the

class and a plaintiff in the lawsuit against Sports Performance/GLV Inc. and Rick &

Cheryl Butler." Id. at 57. He continued, "[i]f you choose not to be part of the lawsuit

. . . , you must send a letter to the class administrator before April 19th, 2019. " Id. On

March 21, 2019, Gilb forwarded this e-mail to defense counsel Danielle D'Ambrose as

part of a longer e-mail string. See id. at 44-45.

       Several class members replied to Gilb's e-mail. In one e-mail, a class member

stated that he had already opted out, to which Gilb responded: "Thank you very much

for the show of support!! We all know what is going on with the lawsuit and I hope that

with enough voices of support that this whole thing will be thrown out! We are doing all



                                              3
  Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 4 of 20 PageID #:4770




we can to fight this and we have great defense council [sic] on our side!" Id. at 44. The

exhibits submitted by plaintiff reflect that, on March 21, 2019, Gilb forwarded this e-mail

exchange to defense counsel. Id. at 44. That day, Gilb also forwarded to D'Ambrose at

least one additional e-mail conversation that included both his March 20 mass e-mail to

class members and a class member's response to that message. Pl.'s Status Report

Re: Class Notice, Ex. 4, dkt. no. 123-4, at 35.

       Gilb continued to receive e-mails from class members with questions about the

suit. On March 26, 2019, Gilb replied to one such e-mail by stating: "Everyone knows

what this lawsuit is about and I know that there are a lot of parents opting out. I hope

that . . . all the opt outs will have a positive impact on the judge." Pl.'s Mot. for

Sanctions, Ex. 3, dkt. no. 141-3, at 42. (Based on the record before the Court, it does

not appear that this e-mail was forwarded to attorney D'Ambrose.)

       Meanwhile, Cheryl was also communicating with class members about the suit.

When a class member texted her with a question about opting out, Cheryl directed the

class member to a Facebook page, "Parents against the Sports Performance Class

Action Lawsuit," where the class member could find "a letter you can print out . . . to

make [opting out] easy." Id. at 67. Cheryl also e-mailed one class member expressing

her displeasure about the requirement that class members submit opt-outs by mail

rather than e-mail. Id. at 9. Replying to another class member's inquiry about the suit,

Cheryl wrote: "several alumni and current parents are trying to help us in anyway [sic]

possible in regards [sic] to this." Id. at 16. Additionally, Cheryl sent text and e-mail

messages expressing thanks to class members who expressed their intentions to opt

out but who had not yet done so. Id. at 65, 68.



                                               4
  Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 5 of 20 PageID #:4771




       After the class notice issued, some class members began e-mailing others to

encourage them to opt out. On March 19, 2019, a class member forwarded one such e-

mail to Cheryl and Rick, seeking their opinion of the e-mail's author and whether the

Butlers recommended acting on the advice to opt out. To this, Rick responded that the

e-mail's author "[i]s a great friend!" Id. at 60.

       On March 27, 2019, class counsel notified the Court that they suspected the

defendants were improperly communicating with class members and encouraging them

to opt out. The Court held a status hearing on March 29, 2019. During the status

hearing, the Court asked D'Ambrose whether the defendants were communicating with

class members "in a way other than the only way that it's appropriate to do that, which is

through the notice." Mar. 29, 2019 Hearing Tr., dkt. no. 136, at 8:24–25. D'Ambrose

responded with an unequivocal denial:

       Ever since we became involved in the case, I have not seen one bit—they
       are—[the defendants] are very careful about talking about anything. They
       received e-mails from class members regarding the opt-outs, regarding
       their opinions on the lawsuit, and every e-mail I've seen them respond with
       is, I'm very sorry, I can't talk about this right now, you know, thank you,
       something along those lines.

Id. at 9:10–16.

       After the March 29 hearing, the defendants continued to communicate with class

members about the suit, despite what D'Ambrose had told the Court. On April 11, 2019,

GLV's office administrator e-mailed two class members with instructions for opting out of

the class. Pl.'s Mot. for Sanctions, Ex. 3, dkt. no. 141-3, at 79. And on April 15, 2019,

Cheryl responded to a class member's inquiry about opting out: "If you opt out then you

would not be suing Rick, myself and Sports Performance." Id. at 20.

       D'Ambrose also communicated with a class member regarding the suit after the

                                                5
  Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 6 of 20 PageID #:4772




March 29 hearing. Specifically, on April 11, 2019, after receiving what appears to be a

forwarded e-mail conversation dated March 26, 2019 (the date D'Ambrose received it is

not clear), D'Ambrose directly contacted a class member involved in the exchange. The

e-mail forwarded to D'Ambrose included two messages. The first, dated March 26, was

a mass e-mail from two class members to several others with details about opting out.

Id. at 70. In the second message, also dated March 26, one of the class members who

received the mass e-mail forwarded it to the Butlers and Gilb, alerting them that several

people had responded asking to be "removed from this list." Id. After these two

messages were forwarded to attorney D'Ambrose, she responded directly to the class

member, requesting the names of the parents who wanted to be removed from the e-

mail list. Id. at 70. It is conceivable that the class member with whom D'Ambrose

communicated opted out of the class at some point, but the defendants do not suggest

in their response that the individual had already opted out as of the date D'Ambrose e-

mailed her. Regardless, there is nothing in the e-mail exchange filed with the Court that

suggests that D'Ambrose attempted to ascertain the class member's current status

before communicating with her on April 11.

      Prior to the next status hearing in the case, held on April 16, 2019, Mullen

submitted to the Court copies of several of the defendants' e-mail and text exchanges

described above, including Gilb's mass e-mail that he had forwarded to D'Ambrose on

March 21. At the April 16 hearing, the Court reminded D'Ambrose of her statement at

the March 29 hearing that the defendants (including GLV) had received e-mails from

class members about the lawsuit and that "every email I've seen them respond with is,

I'm very sorry, I can't talk about this right now, you know, thank you, something along



                                             6
     Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 7 of 20 PageID #:4773




these lines." Apr. 16, 2019 Hearing Tr., dkt. no. 137, at 2–3. The Court asked

D'Ambrose if she wanted to correct that statement. D'Ambrose then acknowledged that

she had received a copy of Gilb's mass e-mail to class members, and she conceded

that the e-mail was an inappropriate communication. D'Ambrose explained her contrary

statement at the March 29 hearing by asserting, in essence, that she had received

Gilb's mass e-mail as part of an e-mail conversation with more than one message and

that she "did not see" his improper message. Id. at 4; see also id. at 5.

                                        Discussion

         Mullen has moved for sanctions against both the defendants and D'Ambrose for

their actions vis-à-vis class members during the opt-out period. The Court will first

address the defendants first and D'Ambrose second.

A.       Defendants

         Mullen asserts that the defendants' communications with class members during

the opt-out period amounted to misconduct warranting sanctions under the Court's

inherent authority. "District courts possess certain inherent powers, not conferred by

rule or statute, to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases." Fuery v. City of Chicago, 900 F.3d 450, 452 (7th Cir. 2018). This

power is "at its pinnacle" when parties' behavior threatens a court's ability to control its

own proceedings. Id. at 464. To sanction a party under its inherent authority, a court

must find that the party "willfully abused the judicial process or otherwise conducted

litigation in bad faith." Id. at 463.

         Mullen contends that the defendants willfully abused the process set out in the

Federal Rule of Civil Procedure 23, which governs class actions. Under this rule,



                                              7
  Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 8 of 20 PageID #:4774




district courts have "both the duty and the broad authority to exercise control over a

class action," due to the potential for abuse of these proceedings. Gulf Oil Co. v.

Bernard, 452 U.S. 89, 99–100 (1981). Rule 23(c)(2)(B) charges a court with "direct[ing]

to class members the best notice that is practicable," which means ensuring that class

members receive "objective, neutral information about the nature of the claim and the

consequence of proceeding as a class." See Kleiner v. First Nat'l Bank of Atl., 751 F.2d

1193, 1202–03 (11th Cir. 1985). The court-approved class notice helps ensure that a

class member's decision to opt out or join the class is an informed choice. See id. at

1203.

        When a party communicates with class members during the notice period in a

way that is potentially misleading or may discourage class participation, it disrupts a

court's authority over the class notice process. See Wiginton v. Ellis, No. 02 C 6832,

2003 WL 22232907, at *2 (N.D. Ill. Sept. 16, 2003); cf. Camilotes v. Resurrection Health

Care Corp., No. 10 C 366, 2012 WL 245202, at *4 (N.D. Ill. Jan. 25, 2012) (explaining,

in the context of deciding whether to limit a party's class contacts, that communications

with class members that contain misrepresentations or that may discourage class

participation are "generally concerning to courts"). Misrepresentations about the suit to

class members gives rise to "an obvious potential for confusion and/or adversely

affecting the administration of justice" in class proceedings. Gulf Oil, 452 U.S. at 100

n.12. Communications that are potentially coercive by encouraging individuals to opt

out can affect a class member's decision to participate in the suit, undermining Rule

23's policy of ensuring that this is an informed choice based on unbiased information.

See Kleiner, 751 F.3d at 1203; Piekarski v. Amedisys Ill., LLC, 4 F. Supp. 3d 952, 955–



                                             8
  Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 9 of 20 PageID #:4775




56 (N.D. Ill. 2013); Reid v. Unilever U.S., Inc., 964 F. Supp. 2d 893, 927–28 (N.D. Ill.

2013); Wiginton, 2003 WL 22232907, at *2.

       The defendants argue that there was nothing improper about their

communications with class members, saying they did not discourage class participation.

With respect to Gilb's mass e-mail, the defendants contend that there was no potential

for coercion because the message "provided unbiased, accurate information about the

options presented to [c]lass members in the [n]otice." Defs.' Resp. Br., dkt. no. 165, at

10. This argument, however, disregards the potential for coercion arising from the

context and source of a party's communications with class members.

       Courts have identified two circumstances in which party communications with

class members may be considered coercive: unilateral communications, in other words,

communications made by only one side in the case; and the existence of a business

relationship between class members and the class opponent. See Kleiner, 751 F.2d at

1202; Reid, 964 F. Supp. 2d at 927–28. A unilateral communication from a party to

class members is "rife with potential for coercion," because it is a "one-sided

presentation of the facts, without an opportunity for rebuttal." Kleiner, 751 F.2d at 1202-

3. In the context of a business relationship in which class members are dependent in

some way on the class opponent, communications from the class opponent to class

members may be inherently coercive. See id.; see also, Piekarski, 4 F. Supp. 3d at

955; Reid, 964 F. Supp. 2d at 927. In such situations, class members may feel

compelled to opt out to stay in the class opponent's good graces. For example, the

Eleventh Circuit in Kleiner concluded that notice-period communications from a bank—

the class opponent—to a class of the bank's borrowers were inherently coercive



                                             9
 Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 10 of 20 PageID #:4776




because many of the class members were depending on the bank for future financing.

Kleiner, 751 F.2d at 1202.

      Gilb's mass e-mail brought both of these concerns into play. Given the

circumstances, it had a significant coercive potential. It was a unilateral communication

from a party to class members that described the case in Gilb's own words rather than

in the language of the class notice, which the Court had approved after obtaining input

from both parties. See Kleiner, 751 F.2d at 1203. And Gilb's communications could

have affected class members' decision to remain in the class given their business

relationship with GLV . As the defendants themselves highlight in their brief, many of

the class members are current clients of GLV, namely they are parents of youth

volleyball players in GLV's programs. As such, they have an interest in maintaining a

positive relationship with the defendants. Among other things, GLV is known for placing

its participants in elite college volleyball programs, and class members may be

depending on the defendants to help place their children in those programs. Thus,

communications like Gilb's mass e-mail, sent by the defendants to class members in

what was quite obviously an effort to encourage opt-outs, are potentially coercive. See

Piekarski, 4 F. Supp. 3d at 955; Kleiner, 751 F.3d at 1202.

      The defendants also argue that their other e-mails and messages to class

members raised no potential for coercion. They contend that many of their

communications could not have affected class members' decisions to opt out because

they were directed to individuals who had already expressed intentions to do so. The

defendants also contend that many of their messages were to class members who

remain clients and supporters of the defendants and who thus would have opted out



                                           10
 Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 11 of 20 PageID #:4777




regardless of defendants' messages. The defendants are essentially suggesting that

these communications were not improper because there is no evidence of actual

coercion of class members. But a communication that is even potentially coercive

undermines the purposes of Rule 23. See, e.g., Reid, 964 F. Supp. 2d at 927–28;

Camilotes, 2012 WL 245202, at *4 (explaining that a party communication to class

members that "may discourage" class participation is an abuse of Rule 23).

       There is ample evidence here that the defendants' communications were

potentially coercive by endorsing and enabling decisions to opt out of the class. This

risk was heightened by the fact that class members were communicating with each

other about the lawsuit and the opt-out decision: it's one thing for a party to

,communicate with a single class member but something else altogether to

communicate with class members when the party is aware they are communicating

among themselves and thus likely transmitting the party's statements.

       In addition, Cheryl directed a class member to a Facebook page with a form opt-

out letter that, in her words, would "make it easy" to opt out. Pl.'s Mot. for Sanctions,

Ex. 3, dkt. no. 141-3, at 67. Her texts and e-mail messages thanking class members for

their plans to opt out endorsed the choice before it was made. When a class member

reached out to Rick and Cheryl asking for advice regarding another class member's e-

mail encouraging opt-out, Rick endorsed the e-mail by noting that its author "[i]s a great

friend." Id. at 60. And on April 15—after the Court had specifically reminded the

defendants that the class notice was the only proper means of communicating with

class members—Cheryl responded to a class member's inquiry about the suit by

explaining the implications of opting out in her own words.



                                             11
 Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 12 of 20 PageID #:4778




       GLV's employees' communications with class members were also potentially

coercive. As the Court has discussed, Gilb, in responding to one class member's

inquiry about the suit, stated: "Everyone knows what this lawsuit is about and I know

there are a lot of parents opting out." Id. at 42. Additionally, GLV's office administrator

e-mailed two class members instructions for opting out. Sending these instructions,

outside of the context of the class notice, was potentially coercive because it omitted

other information that would be critical to the opt-out decision: the nature of the claims

underlying the suit and the implications of joining the class or opting out. Receipt of opt-

out instructions from GLV might have inclined a class member to make an uninformed

decision to opt out, particularly if the class member had a business relationship with

GLV, as many did.

       In sum, the Court concludes that the defendants' communications with class

members during the notice period were potentially coercive and therefore undermined

the notice process set forth in Rule 23.

       The Court may sanction the defendants, however, only if it also finds that their

abuse of Rule 23 was willful. See Fuery, 900 F.3d at 463. The evidence gives rise to a

reasonable inference that the defendants intended to undermine the class notice

process by discouraging class participation. On the day the class notice was issued,

Cheryl e-mailed GLV employees to prepare them to respond to inquiries regarding the

suit. Her e-mail stated that "Opt out is crucial!" and excerpted opt-out details from the

notice. Pl.'s Mot. for Sanctions, Ex. 3, dkt. no. 141-3, at 4. This was a clear direction by

Cheryl to her employees to respond to class members' inquiries by emphasizing and

focusing on opting out, not by directing them to the class notice.



                                            12
 Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 13 of 20 PageID #:4779




       Gilb's mass e-mail to class members likewise indicates an intent to encourage

opt-out. The day after the class notice was issued, Gilb addressed his mass e-mail to

individuals who had received or would "probably be receiving a notice." Id. at 56. This

indicates that he wanted to connect with class members just as they were learning

about the suit via the class notice, or even before that. And Gilb's use of his own

language—rather than the complete language of the class notice—to describe the suit

indicates an intention to influence class members' opinions. He attempted to catch

people early in their thinking about the case and provide his own take on the

implications of joining the class or opting out.

       Finally, the messages from Rick and Cheryl directly to class members indicate

that they likewise intended to encourage class members to opt out. For example, Rick

endorsed the opt-out choice by telling a class member that an e-mail encouraging opt-

out was written by a "great friend." Id. at 60. And in response to an inquiry about the

suit, Cheryl directed a class member to a Facebook page that would "make it easy" to

opt out rather than to the class notice. Id. at 67.

       In sum, the Court finds that the defendants intentionally interfered with the class

notice and opt-out process and therefore grants Mullen's motion for sanctions against

them. The sanctions the Court imposes under its inherent authority must be

proportionate to the gravity of the offense. Montaño v. City of Chicago, 535 F.3d 558,

563 (7th Cir. 2008). At this point, the Court is, in a separate decision, largely granting

summary judgment against the defendants. As a result, in the final analysis, the

defendants may have harmed only themselves by encouraging opt-outs—as those

individuals will not be bound by a judgment against the class and may still be able to file



                                             13
    Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 14 of 20 PageID #:4780




individual suits. But the defendants did not know that at the time. It is clear from the

evidence that they were attempting to come up with enough opt-outs that they would be

able to convince the Court to dismiss the case.

        The defendants' concerted effort to interfere with the class notice and opt-out

process unreasonably imposed an unfair and undue burden on the class and class

counsel. They were required—justifiably, in the Court's view—to conduct extensive

discovery and file motions to get at the bottom of what had occurred, and they were also

required—again, justifiably—to file and pursue the motion for sanctions. The plaintiffs

are entitled to recover from the defendants their reasonable attorney's fees and

expenses in this regard. In addition, because the defendants conducted a campaign to

interfere with the processes of the Court, each of them (GLV, Cheryl, and Rick) is

assessed a civil sanction of $5,000, payable to the Clerk, as a penalty for their

misconduct. See McCready v. eBay, Inc., 453 F.3d 882, 892 (7th Cir. 2006) (federal

courts' inherent powers include authority to impose fines paid to the court).

B.      Defense counsel

        Mullen has moved for sanctions against D'Ambrose for violating two provisions of

the ABA Model Rules of Professional Conduct, which this Court has adopted as its rules

of professional ethics. 1 A district court's inherent authority over its proceedings includes

the power to discipline attorneys appearing before it. Chambers v. NASCO, Inc., 501

U.S. 32, 43 (1991). In determining whether to sanction an attorney for an attorney's




1 Mullen cites the Illinois Rules of Professional Conduct, but this Court has adopted the
ABA Model Rules of Professional Conduct, so the Court considers those rules, not the
parallel Illinois rules.

                                             14
    Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 15 of 20 PageID #:4781




ethical violation, a court considers "the seriousness of the violations and whether the

violations were intentional, as well as the nature and extent of prejudice suffered or

likely to be suffered by the parties in the future as a result of the violation." Landmark

Am. Ins. Co. v. Deerfield Constr., Inc., No. 15 C 1785, 2017 WL 157858, at *16 (N.D. Ill.

Jan. 12, 2017).

        1.     Communicating with a class member

        First, Mullen contends that D'Ambrose violated Model Rule 4.2, which prohibits

attorneys from directly contacting parties they know to be represented by counsel.

Mullen contends that D'Ambrose's April 11 e-mail to a class member requesting a list of

names violated this rule. D'Ambrose does not deny communicating directly with a class

member. 2 She argues, however, that the communication was excusable because she

did not initiate the contact and her communication was not coercive.

        Once a class has been certified, class members who have not opted out are

regarded as clients of class counsel—which in this case was D'Ambrose's opponent.

See Manual Complex Lit. § 21.33 (4th ed. 2019). In January 2019, the Court certified

the class and appointed class counsel. D'Ambrose obviously knew that the class had

been certified, and thus she knew that class members were represented by counsel—

indeed, the Court's class certification order expressly appointed counsel to represent

the class. As a result, D'Ambrose's April 11 e-mail directly to a class member

requesting a list of names was a prohibited communication with a party she knew to be



2 As noted earlier, it is not one hundred percent clear that the individual in question was
still a class member as of the date of D'Ambrose's communication. But as the Court
has stated, the defendants have offered no evidence that the person had already opted
out, nor is there any evidence that D'Ambrose did anything to ascertain that person's
class status before sending the April 11 e-mail.
                                             15
 Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 16 of 20 PageID #:4782




represented by counsel. See Model Rules of Prof'l Conduct r. 4.2.

       Contrary to D'Ambrose's arguments, her conduct is not excusable just because

she did not initiate the contact or because her message was not coercive. The

comments to Model Rule 4.2 state that its broad prohibition applies even when a

represented party initiates the contact, and further, that the lawyer's duty in that situation

is to "immediately terminate communication." Id., cmt. 3. And the rule has no carve-out

for communications that are not coercive.

       In determining whether to sanction D'Ambrose for this violation, the Court

considers the "nature and extent of prejudice suffered or likely to be suffered by the

parties in the future" due to this conduct. See Landmark Am. Ins. Co., 2017 WL

157858, at *16. Mullen has offered evidence of a single direct communication with a

class member (although D'Ambrose's misinterpretation of the rule in her brief suggests

there may have been others). The Court will impose a sanction, but given the nature of

the communication—a request for information—it is unclear how Mullen or the class

were prejudiced. Without more, the Court is reluctant to impose a monetary or other

severe sanction D'Ambrose for her violation of Rule 4.2. The Court hereby reprimands

D'Ambrose for her misconduct.

       2.     Making a false statement to the Court

       Mullen has also moved for sanctions against D'Ambrose for violating Model Rule

3.3, which prohibits attorneys from knowingly making false statements to the Court.

Mullen alleges that D'Ambrose made a knowing misrepresentation to the Court at the

March 29 hearing when she stated:

       Ever since we became involved in the case, I have not seen one bit—they
       are—[the defendants] are very careful about talking about anything. They

                                             16
 Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 17 of 20 PageID #:4783




       received e-mails from class members regarding the opt-outs, regarding
       their opinions on the lawsuit, and every e-mail I've seen them respond with
       is, I'm very sorry, I can't talk about this right now, you know, thank you,
       something along those lines.

Mar. 29, 2019 Hearing Tr., dkt. no. 136, at 9:10–16.

       D'Ambrose's characterization of the defendants' statements to class members

contained a significant falsehood. Specifically, her statement that the defendants were

only responding to class members' e-mails about opting out and, in doing so, were

declining to say anything, was untrue. Gilb sent an unsolicited mass e-mail to class

members describing the suit and the implications of opting out. And in response to an

inquiry by a class member, Gilb most certainly did not decline to comment. Rather, he

stated that "[e]veryone knows what this lawsuit is about and I know that there are a lot

of parents opting out. I hope that . . . all the opt outs will have a positive impact on the

judge." Pl.'s Mot. for Sanctions, Ex. 3, dkt. no. 141-3, at 42. Finally, that was not the

only e-mail in which defendants did something other than decline to comment; the Court

has described several such communications in the facts section of this opinion, at least

some of which had been forwarded to D'Ambrose before the March 21 hearing.

       D'Ambrose received Gilb's mass e-mail on March 21, prior to the March 29

hearing, and she now acknowledges that it was an improper communication. She

argues, however, that her statement to the Court did not run afoul of Model Rule 3.3

because it was not knowingly false. D'Ambrose says that she received Gilb's e-mail as

part of an exchange with multiple messages and that she simply neglected to scroll

down far enough to see it. Therefore, she asserts that her March 29 characterization of

the defendants' communications with class members was not a knowing

misrepresentation.

                                             17
 Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 18 of 20 PageID #:4784




       But D'Ambrose's purported failure to scroll down in the e-mail exchange does not

allow her to avoid culpability for knowing conduct. A person is considered to have acted

knowingly if she believed there was a high probability that a fact existed and took

deliberate actions to avoid learning the fact. Fish v. Greatbanc Tr. Co., 749 F.3d 671,

684 (7th Cir. 2014). "Under this formulation, a willfully blind [party] is one who takes

deliberate actions to avoid confirming a high probability of wrongdoing and who can

almost be said to have actually known the critical facts." Id. (quoting Global-Tech

Appliances, Inc. v. SEB S.A., 563 U.S. 754, 769 (2011)). D'Ambrose made a statement

to the Court characterizing the defendants' communications, despite knowing that she

had not seen all of them or even thoroughly reviewed the e-mail exchanges that had

been forwarded to her.

       D'Ambrose's claimed "failure to scroll" amounts to willful blindness. Gilb

forwarded to D'Ambrose a three-message e-mail exchange that started with his March

20 mass e-mail to class members. In the most recent of these messages, dated March

21, 2019, Gilb thanked an individual for his decision to opt out of the class. D'Ambrose

replied to that e-mail within the hour she received it, and she concedes she knew that

Gilb's e-mail was part of a longer e-mail exchange. And the timing of Gilb's thank-you

e-mail—only two days after the class notice was issued—suggests a high probability

that the preceding e-mails had been exchanged before the person opted out. This

meant it was highly probable that the earlier e-mails contained an improper

communication by Gilb to a then-class member. By choosing not to take the relatively

simple step of scrolling down to read the preceding messages to confirm whether Gilb

had been improperly communicating with class members, D'Ambrose took deliberate



                                            18
 Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 19 of 20 PageID #:4785




action to avoid confirming a high probability of wrongdoing. See id.

       D'Ambrose's willful blindness to Gilb's mass e-mail does not allow her to escape

culpability for misrepresenting to the Court on March 29 that all of her clients'

communications with class members had been proper. The Court turns now to the

seriousness of D'Ambrose's violation and prejudice to other parties due to her conduct.

See Landmark Am. Ins., 2017 WL 157858, at *16.

       D'Ambrose's violation is quite serious. Making misrepresentations to the Court

undermines its ability to ensure that matters before it proceed fairly and efficiently. The

Seventh Circuit has recognized the heightened importance of the duty of candor to a

court, noting that "violations of this duty can lead to sanctions even more severe than

payment of an opponent's fees and costs." Cleveland Hair Clinic, Inc. v. Puig, 200 F.3d

1063, 1067 (7th Cir. 2000).

       The Court also concludes that D'Ambrose's conduct prejudiced the class, as

least to some extent. Her misrepresentation contributed to the need for Mullen to

conduct discovery on the defendants' conduct during the notice period and to file

motions, including the present motion. On the other hand, all of that would have been

required even without D'Ambrose's misrepresentation, due to the misconduct of her

clients that preceded her statement to the Court on March 29. This mitigates, to some

extent, the degree of prejudice caused by her conduct, as opposed to that of the

defendants.

       For the reasons discussed above, and due to D'Ambrose's relative lack of

practice experience, the Court will impose a non-monetary sanction. The Court hereby

reprimands D'Ambrose for her false statement to the Court and directs her to complete,



                                             19
 Case: 1:18-cv-01465 Document #: 184 Filed: 03/13/20 Page 20 of 20 PageID #:4786




for her next continuing legal education cycle imposed by the state bar, twice the

required amount of professional responsibility hours and certify this to the Court.

                                         Conclusion

       For the foregoing reasons, the Court grants Mullen's motion to sanction the

defendants for their interference with the class notice process and to sanction

D'Ambrose for communicating directly with a represented party and violating her duty of

candor to the Court [dkt. no. 143]. The Court orders Rick Butler, Cheryl Butler, and

GLV, Inc. each to pay a penalty of $5,000 to the clerk of this Court within 14 days of this

order and to reimburse the plaintiffs' reasonable attorney's fees and expenses incurred

to litigate this motion. Plaintiffs are directed to file an appropriate fee petition and

supporting material by no later than March 27, 2020. The Court hereby reprimands

attorney D'Ambrose for communicating directly with a represented party and for making

false statements to the Court and orders her to complete, in the next continuing legal

education compliance cycle, twice the professional responsibility credit hours required

by the state bar. The case is set for a status hearing on April 2, 2020 at 9:30 a.m.



                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge

Date: March 13, 2020




                                              20
